 


109 HRES 857 EH: Waiving points of order against the conference report to accompany the bill (H.R. 4939) making emergency supplemental appropriations for the fiscal year ending September 30, 2006, and for other purposes.
U.S. House of Representatives
2006-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 857 
In the House of Representatives, U. S.,

June 12, 2006
 
RESOLUTION 
Waiving points of order against the conference report to accompany the bill (H.R. 4939) making emergency supplemental appropriations for the fiscal year ending September 30, 2006, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 4939) making emergency supplemental appropriations for the fiscal year ending September 30, 2006, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
 
Karen L. HaasClerk.
